    

,»""O‘;f 99 ZUiB §

 

UNITE]) STA'I`ES BANKRUPTCY COURT
NORTHERN I)ISTRICT OF CALIFORNIA

In re: Deborah Milter Zuranich Case No.:

individualiy and dba as successor trustee

to the Joseph J. Mi}let‘ Living Trust /67 f ;/ 2'5/2"

dated 10~8~2007 §
Debtor(s) , f "

CREDITOR MATRIX COVER SHEE'I`

I declare that the attached Creditor Mailing Matrix, consisting of _1_ sheets, contains
the correct, complete and current names and addresses of all priority, secured and unsecured
creditors listed in debtor’s filing and that this matrix conforms with the Clerk's promulgated

requirements

 

DATED:

 

     
 

Dve`i')'orah Mifier Zuraliich individua _ nd dba as successoi
tristee to the Joseph J. Miller Living Tt'ust dated 10-8-2007

 

 

 

Case: 18-31252 Doc# 2 Filed: 11/20/18 Entered: 11/20/18 11:18:31 Page 1 of 2

Tellone Financiai

RE: 549 Lakeshcre Blvd. #29
Incline Viilage, NV 89451

6200 E. Canyon Rim Rd. Suite 201
Anaheim Hills, CA 92807

Washoe County Tax Assessor
100£ E, 9th St.
Reno, NV 89512

Case: 18-31252 Doc# 2 Filed: 11/20/18 Entered: 11/20/18 11:18:31 Page 2 of 2

 

 

 

